Citation Nr: 0319352	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee disability.

2.  Entitlement to an initial (compensable) evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO granted service 
connection for a right knee disability and hemorrhoids and 
assigned each disability a noncompensable evaluation, 
effective August 25, 1996.  In a rating decision, dated in 
April 2000, the RO awarded a disability rating of 10 percent 
to the right knee disability, and assigned an effective date 
of August 25, 1996.  During the course of the appeal, the 
veteran's claims file was transferred to the RO in Buffalo, 
New York.  

Because the veteran has appealed the original assignment of 
disability evaluations following the initial grant of service 
connection, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignment of the disability ratings to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, 
the framing of those issues for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.  


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims files reflects that pursuant to the 
Board's request for additional development in July 2002, the 
Board received outpatient reports from the VA outpatient 
clinic in Binghamton, New York, dating from August 2000 to 
February 2003.  These treatment reports have been associated 
with the claims file.  The RO has not had the opportunity to 
readjudicate the issues on appeal with consideration of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Further, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  As the 
RO has not yet initially considered the aforementioned VA 
outpatient treatments reports, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In statements of record, the veteran referenced treatment at 
the VA Medical Center (VAMC) in Syracuse, New York, to 
specifically include a magnetic resonance imaging scan (MRI) 
of the right knee.  It does not appear that these records are 
contained in the claims file.  Such VA treatment records may 
be useful in adjudicating the instant claims.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should retrieve reports of 
treatment of the veteran since service 
from the VAMC in Syracuse, New York, to 
specifically include MRI report(s) of the 
veteran's right knee.  If no such reports 
are available, a statement in this regard 
should be obtained from the Syracuse, New 
York VAMC and associated with the claims 
file.

3.  Then, the RO should readjudicate the 
issues of entitlement to an initial 
evaluation in excess of 10 percent for 
service-connected right knee disability 
and entitlement to an initial compensable 
evaluation for service-connected 
hemorrhoids with consideration of all 
additional evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  Consideration 
should also be given to whether any 
"staged" ratings are warranted.  
Fenderson, supra.  If the determination 
of these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given an 
appropriate period of time in which to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




